                     Case 1:19-cv-00764-PB Document 5 Filed 06/26/19 Page 1 of 1


                                THE STATE OF NEW HAMRSt^R|l    i (
                                                      district of hh
                                                  JUDICIAL BRANCH
                                           http://www.courts.state.nh.iiii^ jyM £6 AM 10* OU
Court Name:          6th Circuit - District Division - Concord                                        ....
Case Name:            Veronica Dyer as Admin for Ironworkers District Council v Pitfefielcf Column Inc
Case Number:          l:19-IVlC-00006-AJ
 (if known)
                                           TRUSTEE DISCLOSURE
                                                       (RSA512:9-d)

    On what date were the trustee writ Including (attachment and summons or complaint)and trustee
    disclosure fomi served upon you? nfinn/io

II. What money, rights, goods, chattels, and/or credits belonging to or due defendant did you hold at
    the time of service?

    $1,235.50


III. Are any of the money, rights, goods, chattels, and/or credits disclosed by you in response to
     interrogatory II subject to reductions for account fees and/or amounts alleged or determined not to
     belong to the defendant? If so, please state the amount and the basis.
    N/A



IV. At this time, are you aware whether the money, rights, goods, chattels, and/or credits disclosed by
    you in response to interrogatory II are subject to priority claims of other people? if so, please state
    the amount, the basis for the priority claims and the claimants.
    No



I certify that on this date I provided this document(s)to the parties who have filed an appearance for
this case or who are otherwise interested parties by: □ Hand-delivery OR 0 US Mail OR
l~1 Email (E-mail only by prior agreement of the parties based on Court Administrative Order).

Trustee Signature

Zuri Chambers                                                       PC Box 9-9 Main St.
Print Name of Trustee                                               Trustee Street Address or P.O. Box


Sr. Collections Specialist - Northwav Bank                          Berlin. NH 03570
Trustee Title and Name of Corporation (if applicable)               City, State, Zip

                                         .miiiir;//,
                     State of                                    County of        Coos
This instrument was acknq^.^g^||^{gg{t!iA rrie^n                 nfi/?n/iQ            by.       Zuri Chambers

                                i \;    ®Ptf«s ^         I              kDate           ,       Person Signing Above
My Commission Expires ^                                / |                              yjAT^XJL^
Affix Seal, if any                                                  Signature MINotarial Officer I Title

NHJB-2593-DPS (10/07/2013)                                Page 1 of 1
